Title: To John Adams from Edmé Jacques Genet, 17 May 1780
From: Genet, Edmé Jacques
To: Adams, John


      
       Monsieur
       Vlles. may 17. 1780
      
      C’est avec le plus grand plaisir que je faciliterai votre correspondance et que j’accepte les offres que vous voulès bien me faire qui entrent completement dans les vües de notre Ministre. Je vous répons du plaisir avec lequel il donnera Son approbation, pour l’impression dans le mercure, à tout ce qui nous viendra d’une aussi bonne main. Et vous ne devès pas douter du Secret qui Sera gardé Sur votre nom pour tout autre que pour Msgr. le Ct. de Vergennes. Pour avoir par mon canal les pamphlets qui vous Seront addressés: Il faut que M. Francis Bowens aprez les avoir reçus de Londres, mette une nouvelle enveloppe avec mon addresse, et remette les paquets à Mr. de Bowens, Directeur des postes à Ostende. Aussitôt que je les aurai reçus je ne manquerâi pas de vous les faire passer. Each bundle of the bigness of an ordinary 8.° book, and but one at a time.
      Les détails Sur la premiere audience du Che. de la Luzerne ont paru dans la gazette de France et dans le mercure. Je vous renvoye le cahier du journal du Congrez. Permettés moi de vous observer que le mercure ne paroit qu’une fois la semaine et que la place que la politique doit y occuper n’est pas fort considérable. Ainsi il conviendra que vos Essays Soient de peu de longueur. Il vaut mieux qu’ils ne Soient pas de longue haleine et qu’ils paroissent plus souvent. Cette nation ci lit tout ce qui est court et elle aime la variété. Il faut Saisir Son goût pour parvenir à la persuader.
      Voulès vous bien permettre que M. F. Dana et M. Taxter, the Commodoreand the young gentlemen, on whose account we’ll never cease to tease you, trouvent ici nos hommages. J’ai l honeur d’etre avec un inviolable attachement Monsieur Votre trés humble et trés obeissant serviteur Genet
     